COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
SUN FAB INDUSTRIAL
CONTRACTING, INC.,
 
                                   
  Appellant,
 
v.
 
RAYMUNDO JAIME,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-11-00246-CV
 
                         Appeal from
 
 County Court at Law No. 3
 
of El Paso County,
  Texas
 
(TC # 2011-879)



 
MEMORANDUM OPINION
 
Appellant,
Sun Fab Industrial Contracting, Inc., brings this accelerated appeal from an
order denying its motion to compel arbitration. 
Sun Fab and Appellee, Raymundo Jaime, have filed a joint motion to reverse
the trial court’s judgment and render judgment ordering the parties to
arbitration.  See Tex.R.App.P.
42.1(a)(2).  We grant the motion, reverse
the trial court’s judgment, and render judgment granting Sun Fab’s motion to
compel arbitration.  The motion does not
reflect that the parties have made any agreement regarding costs.  Accordingly, costs are assessed against
Appellant.  Tex.R.App.P. 42.1(d)(absent agreement of the parties, the
court will tax costs against the appellant).
 
February 8, 2012                                 ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.